SPRAGUE, District Judge.
There is no lien, by the general maritime law, for the supplies furnished to this vessel in her home port. It is not contended that there is any by the statute law of Florida. For the supplies furnished in New York, the libellant, undoubtedly, once had a lien upon the vessel. The question is: Has it been waived or lost by lapse of time, or otherwise? If there had been no transfer or attachment of the property, I should hold the lien was not lost. When the rights of third persons have intervened, the lien will be regarded as lost, if the person in whose favor it existed has had a reasonable opportunity to enforce it, and has not done so. This is the well-settled rule of the admiralty. The lien for supplies has its origin in the necessities and convenience of commerce and navigation [and it will not be extended further than is required by the necessities in which it originates. It exists only for supplies in a foreign port. In the home port the law presumes the supplies may be had upon the credit of the owner. So when the vessel has had time to return to her home port, these necessities are answered.] 2 It is for the interest of navigation and commerce that these liens should exist, and it is equally so that they should not be allowed to extend unnecessarily, to the injury of innocent third persons. In this case there can be no doubt the libellant has had ample opportunity to enforce his lien, and it cannot now be allowed to prevail against the rights of bona fide purchasers, or attaching creditors. Whether, if there had *540■been no attachment of the four-sixteenths, the lien would have continued and been enforced against that part, notwithstanding the conveyance of the twelve-sixteenths, is a ■question which I have no occasion to consider.
NOTE. See The Chusan [Cases Nos. 2,716, 2,717]; The Eliza Jane [Case No. 4,363]; The Antarctic [Id. 479]; The Utility [Id. 16,806]; The Komp [Id. 12.030]; The Canton [Id. 2.388]; Stillman v. The Buckeye State [Id. 13.445]: 1 Pars. Mar. Law, 433, note 2; 2 Pars. Mar. Law, 664, note 2.
It is urged by the libellant, that the lien must be regarded as continuing, until the vessel has returned to the port where the supplies were furnished. This is not so. She might never return there, and thus the lien would continue indefinitely. [As to all that portion of this vessel which has been conveyed, the lien is lost. As to that portion which has not been conveyed, the rights of attaching creditors are to be protected. It may be they will not maintain their actions. This can only be ascertained by the judgments of the courts in which the suits are pending. If the libellant elects to retain possession of the five-sixteenths to await the result of these suits, he can do so.] 2 Libel dismissed.

 [From 18 Law Rep. 494.]


 [From 18 Law Rep. 494.]